Case 1:20-ap-01072-VK       Doc 1 Filed 07/23/20 Entered 07/23/20 16:28:10            Desc
                            Main Document     Page 1 of 7


1    JEREMY W. FAITH (SBN 190647)
     Jeremy@MarguliesFaithLaw.com
2    ANNA LANDA (SBN 276607)
     Anna@MarguliesFaithLaw.com
3    MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
4    Encino California 91436
     Telephone: (818) 705-2777
5    Facsimile: (818) 705-3777
6    Attorneys for Nancy J. Zamora, Chapter 7 Trustee
7

8                             UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
9                               SAN FERNANDO VALLEY DIVISION

10   In re                                           Case No.: 1:19-bk-11569-VK

11   GUADALUPE VILLEGAS,                             Chapter: 7

12                                         Debtor. Adv. No.:

13
                                                     COMPLAINT FOR:
14   NANCY J. ZAMORA, Chapter 7 Trustee,
                                                (1) AVOIDANCE OF ACTUAL
15                                   Plaintiff,     FRAUDULENT TRANSFER [11
     v.                                             U.S.C. § 544(b)(1); Cal Civ. Code §§
16                                                  3439.04, 3439.07, 3439.09];
                                                (2) AVOIDANCE OF CONSTRUCTIVE
17   ANTONIO VILLEGAS, an individual,               FRAUDULENT TRANSFER [11
     GABRIELLA ZAPATA, an individual, and           U.S.C. § 544(b)(1) Cal. Civ. Code §§
18   FABIAN VILLEGAS, an individual,                3439.05, 3439.07, 3439.09]; and
19                              Defendants. (3) RECOVERY OF AVOIDED
                                                    TRANSFER [11 U.S.C. §550]
20
     TO THE HONORABLE VICTORIA KAUFMAN, UNITED STATES BANKRUPTCY
21
     JUDGE:
22
             Plaintiff Nancy J. Zamora (the “Plaintiff”), the chapter 7 trustee for the above-
23
     captioned bankruptcy estate (the “Estate”) of Guadalupe Villegas (“Debtor”), respectfully
24
     alleges as follows:
25
                           STATEMENT OF JURISDICTION AND VENUE
26
             1.     This Court has jurisdiction over this adversary proceeding and its subject
27
     matter pursuant to 28 U.S.C. §§ 157(b)(1) and 1334(a) in that this proceeding arises in
28
Case 1:20-ap-01072-VK       Doc 1 Filed 07/23/20 Entered 07/23/20 16:28:10            Desc
                            Main Document     Page 2 of 7


1    and relates to the Debtor’s main bankruptcy proceeding, pending in the Central District
2    of California, San Fernando Valley Division, as In re Guadalupe Villegas, Case No. 1:19-
3    bk-11569-VK (the “Bankruptcy Case”). Plaintiff consents to an entry of final judgment
4    and orders by the Bankruptcy Court.
5           2.     This adversary proceeding filed pursuant to Federal Rule of Bankruptcy
6    Procedure (F.R.B.P.) 7001(1) (a proceeding to recover money or property).
7           3.     Plaintiff, as Chapter 7 Trustee of the Estate, has standing to bring this
8    action under 11 U.S.C. §§ 548 and 550.
9           4.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1409(a)
10   because this adversary proceeding arises under and in connection with a case filed
11   under Title 11 which is pending in this district.
12          5.     This action is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (E), (H),
13   and (O). To the extent any related claims are determined not to be a core proceeding,
14                                          I.    PARTIES
15          6.     Plaintiff is the duly appointed, qualified, and acting Chapter 7 Trustee in the
16   Bankruptcy Case.
17          7.     Plaintiff is informed and believes that defendant Antonio Villegas
18   (“Defendant A. Villegas”) is an individual residing in Los Angeles County, State of
19   California and is subject to the jurisdiction of this Court.
20          8.     Plaintiff is informed and believes that defendant Gabriella Zapata
21   (“Defendant Zapata”) is an individual residing in Los Angeles County, State of California
22   and is subject to the jurisdiction of this Court.
23          9.     Plaintiff is informed and believes that defendant Fabian Villegas
24   (“Defendant F. Villegas”) is an individual residing in Los Angeles County, State of
25   California and is subject to the jurisdiction of this Court. (Defendant A. Villegas,
26   Defendant Zapata and Defendant F. Villegas are collectively referred to as
27   “Defendants”).
28   ///


                                                    2
Case 1:20-ap-01072-VK      Doc 1 Filed 07/23/20 Entered 07/23/20 16:28:10             Desc
                           Main Document     Page 3 of 7


1                                II.   GENERAL ALLEGATIONS
2          10.     The Debtor filed a voluntary petition for relief under chapter 7 of title 11 of
3    the Bankruptcy Code on June 26, 2019, (the “Petition Date”). Thereafter, Plaintiff was
4    appointed as the chapter 7 trustee of the Debtor’s Estate.
5          11.     Plaintiff is informed and believes that prior to the Petition Date, in or about
6    1994, the Debtor purchased the real property commonly known as 7051 Murietta
7    Avenue, Van Nuys. CA 91405 (APN # 2216-011-002) (the “Property”).
8          12.     Plaintiff is informed and believes that the down payment to purchase the
9    Property was made using the Debtor’s funds.
10         13.     Plaintiff is informed and believes that during the Debtor’s ownership of the
11   Property, the Debtor secured promissory note obligations to Ditech and J.P. Morgan
12   Chase (together, the “Notes”) by the issuance of deeds of trust recorded against the
13   Property. Ditech was the beneficiary under a first position deed of trust on the Property
14   and J.P. Morgan Chase was the beneficiary under a second position deed of trust.
15         14.     Plaintiff is informed and believes that on or about April 11, 2017, the Debtor
16   transferred the Property to Defendants (the “Transfer”) by way of a Quitclaim Deed.
17         15.     Plaintiff is informed and believes that the Debtor is the mother of
18   Defendants.
19         16.     Plaintiff is informed and believes that at the time of the Transfer, the
20   Property had a fair market value of at least $700,000.
21         17.     Plaintiff is informed and believes that at the time of the Transfer, the
22   Property was subject to voluntary deeds of trust securing obligations of approximately
23   $360,000 (“Secured Loans”).
24         18.     Plaintiff is informed and believes that the Transfer was structured by and
25   between the Debtor and Defendants as a “sale”, with the purported consideration for
26   such sale reflected as a purchase price of $360,000.
27         19.     Plaintiff is informed and believes that at the time of the Transfer the
28   Debtor’s equity interest in the Property above customary costs of sale and the amounts


                                                   3
Case 1:20-ap-01072-VK       Doc 1 Filed 07/23/20 Entered 07/23/20 16:28:10           Desc
                            Main Document     Page 4 of 7


1    owed on the Secured Loans was no less than $284,000 (the “Debtor’s Equity”).
2           20.    Plaintiff is informed and believes that after the Transfer, the Debtor has
3    continued to reside in the Property.
4                                     FIRST CLAIM FOR RELIEF
5                           (Avoidance of Actual Fraudulent Transfer)
6              [11 U.S.C. § 544(b)(1); Cal Civ. Code §§ 3439.04, 3439.07, 3439.09]
7           21.    Plaintiff realleges and incorporates by reference paragraphs 1 through 20
8    above as if fully set forth herein.
9           22.    The Transfer was a transfer of an interest of the Debtor in the Property to
10   the Defendants within the four (4) years prior to the Petition Date.
11          23.    Plaintiff is informed and believes that the Transfer was made with actual
12   intent to hinder, delay, or defraud creditors of the Debtor.
13          24.    Plaintiff is informed and believes that the Debtor did not receive reasonably
14   equivalent value in exchange for the Transfer.
15          25.    Plaintiff is informed and believes that the Transfer was a fraudulent transfer
16   avoidable under 11 U.S.C. § 544(b)(1) and Cal Civ. Code §§ 3439.04, 3439.07, 3439.09.
17          26.    Plaintiff may recover, for the benefit of the Estate, the Transfer, or the value
18   of the Transfer, from Defendants, or from any entity for whose benefit the Transfer was
19   made, or any immediate or mediate transferee of the Defendants.
20                                  SECOND CLAIM FOR RELIEF
21                       (Avoidance of Constructive Fraudulent Transfer)
22             [11 U.S.C. § 544(b)(1) Cal. Civ. Code §§ 3439.05, 3439.07, 3439.09]
23          27.    Plaintiff realleges and incorporates paragraphs 1 through 20 above as if fully
24   set forth herein.
25          28.    Plaintiff is informed and believes that the Debtor received less than
26   reasonably equivalent value in exchange for the Transfer.
27          29.    Plaintiff is informed and believes that the Debtor Was insolvent on the date
28   of the Transfer or became insolvent as a result of the Transfer.


                                                   4
Case 1:20-ap-01072-VK          Doc 1 Filed 07/23/20 Entered 07/23/20 16:28:10           Desc
                               Main Document     Page 5 of 7


1           30.       Plaintiff is informed and believes that the Debtor was engaged in business
2    or a transaction, or was about to engage in business or a transaction, for which any
3    property remaining with the Debtor following the Transfer was an unreasonably small
4    capital.
5           31.       Plaintiff is informed an believes that the Debtor intended to incur, or believed
6    that she would incur, debts that would be beyond the Debtor’s ability to pay as such debts
7    matured.
8           32.       Plaintiff is informed and believes that the Transfer was a fraudulent transfer
9    avoidable under 11 U.S.C. § 544(b)(1) and Cal. Civ. Code §§ 3439.05, 3439.07, 3439.09.
10          33.       Plaintiff may recover, for the benefit of the Estate, the Transfer or the value
11   of the Transfer from Defendants, or from any entity for whose benefit the Transfer was
12   made, or any immediate or mediate transferee of the Defendants.
13                                     THIRD CLAIM FOR RELIEF
14                                  (Recovery of Avoided Transfers)
15                                           [11 U.S.C. § 550]
16              34.   Plaintiff realleges and incorporates paragraphs 1 through 33 above as if
17   fully set forth herein.
18              35.   To the extent that the Transfer is avoided pursuant to 11 U.S.C. § 544,
19   Plaintiff may recover, for the benefit of the Estate, the Transfer, or the value of such
20   transfer, from the Defendants or from the entity or entities for whose benefit the Transfer
21   was made, or any immediate or mediate transferee of such initial transferee.
22          WHEREFORE, Plaintiff prays for relief as follows:
23          1.        That the Court issue a judgment avoiding the Transfer as a fraudulent
24   transfer under 11 U.S.C. § 544(b)(1);
25          2.        That the Court issue a judgment against Defendants for turnover of the value
26   of the Property, together with interest thereon at the legal rate from the date of the
27   Transfer;
28   ///


                                                      5
Case 1:20-ap-01072-VK      Doc 1 Filed 07/23/20 Entered 07/23/20 16:28:10                 Desc
                           Main Document     Page 6 of 7


1           3.     That the Court issue a judgment against the Defendants which awards
2    Plaintiff her attorneys’ fees, along with the costs of suit incurred herein; and
3           4.     That the Court grant such other relief as the Court deems just and proper.
4
     DATED: July 23, 2020                              MARGULIES FAITH, LLP
5
                                                       By: /s/ Jeremy W. Faith        .
6                                                             Jeremy W. Faith
                                                            Attorneys for Plaintiff
7                                                             Nancy J. Zamora,
                                                              Chapter 7 Trustee
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   6
            Case 1:20-ap-01072-VK                   Doc 1 Filed 07/23/20 Entered 07/23/20 16:28:10                                    Desc
                                                    Main Document     Page 7 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled COMPLAINT FOR: (1) AVOIDANCE OF ACTUAL
FRAUDULENT TRANSFER [11 U.S.C. § 544]; Cal. Civ. Code §§ 3439.04, 3439.07, 3439.09]; (2) AVOIDANCE OF
CONSTRUCTIVE FRAUDULENT TRANSFER [11 U.S.C. § 544]; Cal. Civ. Code §§ 3439.05, 3439.07, 3439.09]; and
(3) RECOVERY OF AVOIDED TRANSFER [11 U.S.C. §550] will be served or was served (a) on the judge in chambers
in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On July 23, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

ATTORNEY FOR TRUSTEE: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
FORMER ATTORNEY FOR TRUSTEE: Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
ATTORNEY FOR INTERESTED PARTY: Valerie Smith claims@recoverycorp.com
ATTORNEY FOR TRUSTEE: Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
TRUSTEE: Nancy J Zamora (TR) zamora3@aol.com, nzamora@ecf.axosfs.com

                                                                                             Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On July 23, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

JUDGE: Pursuant to Amended General Order 20-02, judge’s copies are not required for any document less than 25
pages.

                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  July 23, 2020                               Helen Cardoza                                      /s/ Helen Cardoza
  Date                                        Printed Name                                       Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
